Citation Nr: 0336024	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  00-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for headaches due to a skull fracture.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from September 1962 
to October 1966.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  

This case was also developed on the matter of service 
connection for neck and upper back disability, including 
degenerative disc disease of the cervical spine.  A statement 
of the case was issued in January 2001, but the veteran did 
not file a substantive appeal regarding the denial of service 
connection for neck and upper back disability and the Board 
will not address the matter at this time.  


REMAND

The appellant asserts that his service-connected residual 
headaches due to a skull fracture are more severely disabling 
than currently evaluated and, therefore, warrant a higher 
rating.  

A significant change in the law occurred November 9, 2000, 
when the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined VA's obligations with respect to 
the duty to assist, and imposed on VA certain notification 
requirements.  First, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant what 
evidence, if any, needed to be obtained by the claimant and 
what evidence, if any, would be retrieved by VA).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  
Review of the claims file reveals that the RO has not 
informed the appellant of the VCAA, and did not advise him as 
to what evidence he needed to submit to substantiate his 
claim of entitlement to a higher rating for his headaches due 
to a skull fracture, and as to what evidence the RO would 
help him to obtain.  Accordingly, the Board finds that VA has 
not satisfied its duty under the VCAA to notify and assist 
the appellant with regards to his claim.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii) 
(which allowed the Board to provide the notice required by 
38 U.S.C. § 5103(a) and § 3.159(b)(1) and provided the 
appellant not less than 30 days to respond to the notice), 
because it is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F3d 1339 
(Fed. Cir. 2003) (DAV).   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003, the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in DAV, finding that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded, the RO must take this opportunity to inform the 
appellant that notwithstanding information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Review of the claims file shows that following an August 2002 
rating decision by the RO, which denied service connection 
for rectal cancer, including as secondary to Agent Orange 
exposure, the appellant submitted a notice of disagreement in 
September 2002, in which he specifically requested a 
statement of the case on the issue.  However, the RO has not 
issued a statement of the case on the appellant's claim for 
service connection for rectal cancer.  The Court has held 
that where the Board finds a notice of disagreement has been 
submitted from a matter that has not been addressed in a 
statement of the case the issue must be remanded to the RO 
for appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  After the above requested action has 
been completed, the RO should adjudicate 
the claim of entitlement to an increased 
rating for residual headaches due to a 
skull fracture.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.  

3.  The RO should issue the appellant and 
his representative a statement of the 
case with regard to the appellant's claim 
of entitlement to a service connection 
for rectal cancer.  They should be 
informed of the requirement of filing a 
timely substantive appeal subsequent to 
receipt of the statement of the case, in 
order to perfect the claim and thereby 
place it within the jurisdiction of the 
Board.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been  remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


